ITEMID: 001-78884
LANGUAGEISOCODE: ENG
RESPONDENT: LTU
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF PUZINAS v. LITHUANIA (No. 2)
IMPORTANCE: 3
CONCLUSION: No violation of Art. 8;Not necessary to examine Art. 10 and 11
TEXT: 6. The applicant was born in 1952 and lives in Panevėžys.
7. The facts of the case, as submitted by the parties, may be summarised as follows.
8. On 12 December 1991 the Supreme Court sentenced the applicant to 13 years’ imprisonment for aggravated murder. He served the sentence in the Rasų Prison in Vilnius. The applicant was released on licence on an unspecified date in 2002.
9. The applicant is the President of the organisation for prisoners’ mutual assistance and support “Freedom” (“Laisvė”). On 9 July 1999 the applicant signed a letter, on behalf of this organisation and certain other prisoners, complaining about the conditions of detention at Rasų Prison and about various allegedly unlawful acts of the prison administration. The complaint was addressed to 10 persons, five of whom were State officials and the five others representatives of the private media. According to the applicant, the complaint was not sent through the prison administration, but rather through an inmate who had been released from the prison, in order to avoid censorship.
10. On 20 July 1999 the Prison Department Director punished the applicant by prohibiting him from receiving a parcel during a personal visit, having found that the sending of the complaint of 9 July 1999 through channels other than the prison administration had breached Article 50 § 6 of the Prison Code. It was also established that the Prison Interim Rules (fifth addendum) prohibited a prisoner from using a personal computer, as had been the case with this letter. The Director held that the applicant could only send the complaint to the State authorities, not to other organisations or persons (Article 50 § 1). The Director further stated that Article 50 § 6 of the Prison Code prohibited complaints “on behalf of other prisoners”.
11. Upon the applicant’s appeal, on 8 December 1999 the Ombudsman established that the provisions of the Prison Code had not properly protected prisoners’ rights of association. The Ombudsman did not express her opinion as to the lawfulness of the penalty.
12. The applicant applied to the administrative courts, claiming that the penalty had been unlawful. On 6 March 2000 the Vilnius Regional Administrative Court disallowed the claim for want of jurisdiction.
13. On 30 March 2000 the Supreme Administrative Court upheld the decision on appeal. Upon the applicant’s further appeal, on 10 May 2000 the Court of Appeal quashed the lower court decisions. It held inter alia that the prison administration was part of the Executive, and that the administrative courts were consequently competent to examine the applicant’s action concerning its allegedly unlawful acts.
14. As the applicant subsequently submitted the claim in accordance with the requirements of the Code of Administrative Procedure, his action was examined by the Vilnius Regional Administrative Court on 29 May 2001, in the presence of the applicant, transported to the hearing directly from the prison.
15. The court rejected the action as unsubstantiated, finding that the penalty of 20 July 1999 had been lawful. It held inter alia:
“Pursuant to Article 50 § 1 of the Prison Code, convicted persons are guaranteed the right to submit applications, proposals and complaints to the State authorities, public organisations and officials. When needed, the prison administration can attach their observations [thereto]. However, convicted persons are prevented from applying to these institutions through channels other than the prison administration (Article 50 § 6 of the Prison Code). The applicant admitted that the application [of 9 July 1999] was sent to 10 addressees illegally, through a person who had completed his sentence and had been released from the prison. The prison administration was therefore deprived of the right to submit their comments as to the issues set out in the application.”
16. On 11 July 2001 the Supreme Administrative Court rejected the applicant’s appeal against the judgment, holding inter alia:
“The applicant’s claims that the [relevant] provisions of the Prison Code contradict the Constitution are unsubstantiated. The applicant must acknowledge that he has been convicted and sentenced to imprisonment, and that his legal situation is different from that of persons who have not breached the law... .
As appears from the case file, the applicant was punished [on 20 July 1999] not for corresponding with representatives of the media, but for a breach of the requirement under Article 50 of the Prison Code to conduct [such correspondence] through the prison administration. The same can be said regarding the applicant’s claims that, by way of the impugned penalty, he was punished for making criticisms, holding opinions or imparting information.”
17. Article 49 § 1 of the Prison Code, as then in force, stipulated that convicted prisoners were not restricted in the amount of their outgoing letters. The third paragraph of Article 49 required the prison administration to send a prisoner’s letter to the addressee within three days of receipt or its presentation by the prisoner.
18. Article 50 § 1 of the Prison Code applicable at the material time provided that convicted prisoners could send “proposals, applications and complaints to the State authorities, public organisations and officials.” The provision also entitled the prison administration to attach its own explanations in relation to such matters.
19. Until 25 June 1999, Article 50 § 2 of the Prison Code provided that convicted prisoners’ correspondence with the prosecutor could not be subject to censorship (cenzūra). Following a legislative amendment effective since 25 June 1999, convicted prisoners’ correspondence with the State authorities and the European Court of Human Rights could not be censored.
20. According to the then Article 50 §§ 5 and 6 of the Prison Code, convicted prisoners were not allowed to send “collective complaints and applications” or complain “on behalf of other convicts”.
21. Under Article 50 § 6 as then in force, convicted prisoners were not allowed to send proposals, applications and complaints addressed to the State authorities through channels other than the prison administration.
22. Rule 7.3.2 of the Prison Interim Rules, applicable at the material time, read as follows:
“Proposals, applications and complaints [by a convicted person] raising questions within the competence of the prison administration shall not be sent to the addressee, but shall be examined on the spot. Having examined [such a] proposal, application, or complaint, a prison official shall write a report and ... include it in the convicted person’s prison file. Should there be disagreement, the proposal, application or complaint shall be sent to the addressee together with the report. If there is a repeated proposal, application or complaint with the same content, the prison administration will note its previous reply in the report ... If the authority, organisation or official addressed by the convicted person is not competent to decide the questions raised, the prison administration shall advise [the prisoner] to re-address the proposal, application or complaint. Should [the prisoner] refuse to do so, the proposal, application or complaint shall be sent to the addressee.”
23. The Prison Interim Rules (fifth addendum) applicable at the material time prohibited a detainee from using a computer.
24. The new Prison Code applicable since 18 July 2001 does not allow any screening of convicted prisoners’ correspondence with the State authorities and the European Court of Human rights. Under Article 41 of this Code, all other correspondence may be censored (cenzūruojama) on the basis of a decision by a competent authority (a prosecutor, prison director or court) taken on a case-by-case basis.
25. In its ruling of 24 March 2003, the Constitutional Court held that the domestic statutes were in breach of the Constitution insofar as they allowed unjustified censorship of prisoners’ correspondence. The Constitutional Court also held that specific grounds should have been indicated for any particular instance of censorship.
26. Certain other domestic provisions concerning the censorship of convicted prisoners’ correspondence have been summarised in the judgments of Valašinas v. Lithuania (no. 44558/98, 24.7.2001 §§ 94-97, ECHR 2001-VIII) and Puzinas (no. 1) v. Lithuania (no. 44800/98, 14.3.2002, §§ 15-17).
NON_VIOLATED_ARTICLES: 8
